Order of Appellate Term reversing judgment of the Municipal Court and dismissing the complaint reversed on the law and the facts, with costs, and judgment reinstated. Plaintiff’s evidence, that she reported and showed the break in the linoleum to the defendant three months before the accident, and that he told her that she would not fall over it and to forget it, taken in conjunction with the defendant’s presence in court and Ms refusal or failure to become a witness, leaving plaintiff’s testimony undisputed, permitted the inference that defendant had and exercised the control over this flight of stairs wMch required him to keep and maintain it *730in a reasonably safe state of repair. Kapper, Hagarty, Scudder and Davis, JJ., concur; Lazansky, P. J., dissents and votes to affirm.